EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with J. Mark Konieczny on 2/17/22. The claims filed 2/14/22 have been amended as follows:

In claim 4, line 2, “and the storage box connector” has been replaced with -- and the mechanism for transporting the storage box along the one or more rails --

In claim 6, line 2, “the storage box connector” has been replaced with -- the mechanism for transporting the storage box along the one or more rails --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	2/23/22